Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered July 13, 1989, convicting defendant after jury trial of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of five to ten years, unanimously affirmed.
Defendant, who was arrested during a "buy and bust” operation, argues that his identification was impermissibly bolstered by testimony that he was arrested after a communication with the undercover officer. Bolstering, standing alone, rarely constitutes reversible error, unless there is a reasonable danger that the jury may use the improper testimony as a substitute for identification by the eyewitness, a factor not present here. (See, People v Burgess, 66 AD2d 667.)
Moreover, the bolstering here, i.e., that a statement was made, was inferential, and was harmless in view of the strong identification evidence. (People v Williams, 167 AD2d 295.) Concur—Sullivan, J. P., Carro, Ellerin, Ross and Kassal, JJ.